Citation Nr: 1746947	
Decision Date: 10/20/17    Archive Date: 10/31/17

DOCKET NO.  14-02 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an increased disability rating in excess of 30 percent for the service-connected left total knee replacement for osteoarthritis (left knee disability).


REPRESENTATION

Appellant represented by:	Robert Gillikin, II, Attorney


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel



INTRODUCTION


The Veteran, who is the appellant, had active service in the U.S. Army from February 1973 to September 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

The issue of entitlement to an increased disability rating for the left knee disability is remanded for a VA examination to assess the current severity of the left knee disability.  The record shows that, in May 2012, the Veteran underwent a total left knee replacement.  From May 7, 2012 through June 30, 2013, the left knee disability was rated at 100 percent under the criteria at 38 C.F.R. § 4.71a, hyphenated Diagnostic Code (DC) 5261-5055 for a condition analogous to limited left knee extension with residual total left knee replacement.  From July 1, 2013, the left knee is rated at 30 percent, which is the minimum rating to be assigned for a knee disability following a total knee replacement.  

In this case, the Veteran alleges that the severity of left knee pain, weakness, and limited range of motion warrants a rating higher than 30 percent for the left knee disability.  Under DC 5055, a 60 percent rating is provided for total knee replacement with chronic residuals consisting of severe painful motion of weakness in the lower extremity.  Because no VA examination has been provided to assess the current severity of the left knee disability after the total left knee replacement, and the evidence of record is insufficient to decide the increased rating appeal, a remand for a VA examination is warranted.  


Accordingly, the case is REMANDED for the following actions:

1.  Schedule an appropriate VA examination to help assess the current nature and severity of the service-connected left knee disability.  

Based on review of the appropriate records, any necessary testing, and reported complaints or symptoms or limitations of function, the examiner should identify the symptoms and limitations of function that the left knee has manifested since July 1, 2013.  

The examiner should test the ranges of motion for pain in active motion, passive motion, weight-bearing, and nonweight-bearing, for any joints affected by the left knee disability.  The examiner should comment on the extent of any incoordination, weakened movement, and fatigability on use due to pain.  

If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination, as well as on repeated use or during flare-ups, in terms of the degree of additional range of motion loss for the left knee disability.  If the examiner is unable to quantify the degree of additional functional loss that the Veteran may experience during periods of flare-up for the left knee disability, the examiner should so state for the record and explain the basis for the answer.

The examiner should specifically provide an opinion (or estimate) the degree of additional functional loss that the Veteran experiences during flare-ups of the left knee disability.  If the examiner is unable to do so, he or she should so state for the record and explain the basis for the answer.

2.  Thereafter, readjudicate the remanded issue.  If any benefits sought on appeal remain denied, provide the Veteran and the representative with a supplemental statement of the case.  Thereafter, return the case to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




